At the outset I would like to congratulate
you upon your unanimous election as President of the
sixtieth session of the General Assembly. I am confident
that with your experience and diplomatic skills you will
guide our deliberations to a successful outcome. I
would also like to convey our great appreciation to His
Excellency Mr. Jean Ping, President of the fifty-ninth
session of the Assembly, for the efficient manner in
which he presided over our work as well as for the fine
accomplishments recorded during the session.
Sixty years after its creation, the United Nations,
our only multilateral Organization, is at a crossroads.
When the Organization was established, the promotion
of peace and security, as well as that of economic and
social development, were its main objectives. It was
then conceived to save succeeding generations from
the scourge of war and insecurity, to reduce and
eradicate poverty and to move towards economic
prosperity for all.
Today, the world is still filled with conflicts,
violence, insecurity, hunger, poverty and despair. We
have therefore every reason to act collectively to
reform and strengthen this multilateral institution to
enable it to effectively address the many complex
challenges the world is now facing.
In this reform process, revitalizing the General
Assembly has now become one of the crucial issues for
consideration by Member States. In our opinion, the
Assembly, which comprises all the Members of the
United Nations, should continue to play a central role
as the chief deliberative, policy-making and
representative organ. It should serve as a forum for
high-level policy statements, as well as for the
consideration, of, inter alia, agenda items of special
political importance or urgency. In order to strengthen
the role and authority of the General Assembly,
Member States should stress the need to fully respect
and restore the balance between the principal organs of
the United Nations, within their respective purviews
and mandates, in accordance with the Charter.
At the Millennium Summit in 2000, the leaders of
the States Members of the United Nations resolved to
strive for the elimination of weapons of mass
destruction, particularly nuclear weapons. In this
regard, we regret that the seventh Review Conference
of the Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT), held in New York from 2 to
27 May 2005, was unable to reach consensus on the
substantive questions relating to the three pillars of the
Treaty. The Lao People's Democratic Republic is of the
view that all States parties should remain committed to
the NPT and believes that it should continue to have
cornerstone status in the context of global disarmament
and the non-proliferation of weapons of mass destruction.
The world economy continues to be characterized
by slow and uneven growth and instability.
Globalization may offer a great many opportunities to a
number of countries. However, it also presents
numerous challenges and risks for the developing
world, particularly the most vulnerable groups, namely,
the least developed countries and the landlocked
developing countries. In reality, the process of
globalization among and within countries has not
produced equal benefits. The gap between the
developed and developing world is widening, and we
are all greatly concerned about increased poverty in
many developing countries.
In order for developing countries to reap the
benefits of globalization, an enabling external
economic environment for development is required. To
that end, we should all strive to achieve greater
coherence among the international trading, monetary
and financial systems.
Among the most vulnerable groups, the
landlocked developing countries deserve special
attention. The Almaty Programme of Action, which
was adopted in 2003, was a landmark document that
set out five priority areas. The Sao Paulo Consensus,
which was adopted in 2004 by the eleventh United
Nations Conference on Trade and Development,
recognized, among other things, that the landlocked
developing countries were small and vulnerable
economies. Those documents, together with the
relevant General Assembly resolutions, constitute a
significant achievement on which the Group of
Landlocked Developing Countries is building in order
to move forward in promoting its legitimate cause. In
my capacity as Chairman of that Group, I appeal to the
international community for sympathy and support for
our endeavours.
In order to strengthen unity and solidarity among
the countries of the South, and as a follow-up to the
6

implementation of the Havana Programme of Action,
adopted by the first South Summit in 2000, the second
South Summit of the Group of 77 and China was held
in Doha, Qatar, from 12 to 16 June 2005. The Doha
Declaration and Plan of Action, which were adopted at
the second South Summit, called for a more energetic
effort to deepen and revitalize South-South
cooperation, with a view to enhancing sustained
economic growth and the sustainable development of
the countries of the South.
Last April in Jakarta, Indonesia, the Asian-African
Summit was held with the objective of reinvigorating the
spirit of the 1955 Bandung Conference and of charting
future cooperation between the two continents towards
a new Asian-African strategic partnership. That
partnership, which was inaugurated at the Summit,
constitutes an important building block for the further
strengthening of South-South cooperation.
I would like commend Mr. Kofi Annan, the
Secretary-General, for his tireless efforts to ensure the
success of the High-level Plenary Meeting of the
General Assembly. The Lao People's Democratic
Republic highly values the outcome document adopted
by our heads of State or Government, in which they
reaffirmed the Millennium Declaration and their
commitment to implementing effectively and fully the
Brussels Programme of Action for the Least Developed
Countries and the Almaty Programme of Action:
Addressing the Special Needs of Landlocked
Developing Countries within a New Global Framework
for Transit Transport Cooperation for Landlocked and
Transit Developing Countries.
Given the aspirations of the overwhelming
majority of Member States, the second South Summit,
held in Doha, called upon the Government of the
United States to put an end to the economic,
commercial and financial embargo against Cuba,
which, in addition to being unilateral and contrary to
the Charter, international law and the principle of good
neighbourliness, is the cause of enormous material loss
and economic damage to the people of Cuba.
On the Korean Peninsula, we welcome the recent
resumption of the six-party talks, which have yielded
important progress. The Lao People's Democratic
Republic expresses the hope that the concerned parties
will further deploy joint efforts and undertake concrete
actions based on the principles and commitments
contained in the Joint Declaration of 19 September
2005 on the establishment of a nuclear-weapon-free
Korean Peninsula, thus contributing to the promotion
of peace, security, stability and development
cooperation in the wider Asia-Pacific region.
In the Middle East, although the situation remains
difficult and complex, a degree of progress has been
made that ought to be further promoted. In order to
achieve a comprehensive and lasting peace in the
region, the question of Palestine in all its aspects
should be resolved in accordance with international law
and relevant United Nations resolutions. In this regard,
the Lao People's Democratic Republic reaffirms its
unwavering support for the legitimate struggle of the
Palestinian people, under the leadership of the
Palestine Liberation Organization, to exercise their
right to self-determination, including their right to
establish an independent State of Palestine living side
by side with Israel.
The situation in Iraq continues to be a matter of
concern to the international community. It is our
sincere hope that durable peace, security and stability
can soon be secured in that country, paving the way for
the Iraqi people to be truly the masters of their own
future and destiny.
The year 2005 marks the thirtieth anniversary of
the proclamation of the Lao People's Democratic
Republic, a historic event of great significance in the
political life of the nation. In general, the national
economy is continuing to grow at a sustained pace. The
rate of growth reached 7.2 per cent in the period 2004-
2005. Foreign investment is on the increase, political
stability, social tranquillity and security are assured
and the living conditions of the people are continuing
to improve. The multi-ethnic Lao people, while
enjoying fundamental rights, including the right to
believe or not to believe in any religion, stand firmly
united in nation-building. Furthermore, the Lao People's
Democratic Republic remains committed to implementing
a policy aimed at establishing a State based on the rule
of law so as to ensure freedom, democracy and the
legitimate interests of its citizens, as well as of foreign
residents and other foreigners living and working in the
Lao People's Democratic Republic.
Externally, the Lao People's Democratic Republic
has vigorously participated in multifaceted regional
and international activities aimed at fostering peace,
stability, friendship and the promotion of development
cooperation. One of the greatest events for the Lao
7

People's Democratic Republic was the historic hosting
of the tenth Summit of the Association of Southeast
Asian Nations (ASEAN) in November 2004, which
was followed by the successful holding, from 24 to 29
July 2005, of the thirty-eighth ASEAN Ministerial
Meeting, the post-ministerial conferences and the
twelfth ASEAN Regional Forum. Those events reflect
the great sense of responsibility of the multi-ethnic Lao
people as a whole in the discharge of the country's
chairmanship of ASEAN during the past 12 months.
Furthermore, those accomplishments have
significantly contributed to narrowing the development
gaps within ASEAN member countries and fostering
the realization of an ASEAN community. That
community has three pillars: the ASEAN Security
Community, the ASEAN Economic Community and
the ASEAN Socio-Cultural Community, all of which
are closely intertwined and mutually reinforcing for the
purpose of ensuring durable peace, stability and shared
prosperity in the region.
ASEAN hopes that friendly countries and the
United Nations will become more involved in the
implementation of the Vientiane Action Programme and
the ASEAN Development Fund for regional economic
integration, particularly in the areas of human resource
development, infrastructure, information technology
and energy development.
Peace cannot be achieved without development,
and development in turn cannot be realized without
cooperation among nations, with the United Nations
playing an important catalytic role.
The United Nations - the sole multilateral,
universal Organization - cannot be strengthened,
however, if it does not embrace, in equal measure, the
concerns of all, including the small, vulnerable, and
weak States, which make up the majority of its
Members. In that respect, we should all remind
ourselves that not only will our words and the
principles we espouse be judged by future generations,
but so, too, will the actions that we undertake to bring
about development for the whole of humanity.